DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s arguments, see REMARKS, filed 12 JULY 2021, with respect to double patenting rejections and the art rejections have been fully considered and are persuasive.  The double patenting rejections and the art rejections has been withdrawn. 
Examiner’s Note
In the Non-Final Office Action on 12 APRIL 2021, the drawings were noted as being objected to.  The Examiner has reconsidered the drawings.  There are no objections to the drawings and the drawings filed on 26 JUNE 2019 are accepted.  
Terminal Disclaimer
The terminal disclaimer filed on 12 JULY 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Application No. 16/452,553 and 15/861,875 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 28 APRIL 2021 was filed after the mailing date of the Non-Final Office Action on 12 APRIL 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
Examiner’s Comment
Applicant’s arguments, see REMARKS, filed 12 JULY 2021, with respect to the double patenting rejection of US Application No. 16/454,062 and US Patent No. 10,697,870 B2 have been fully considered and are persuasive.  The Applicant asserts that the ‘062 and ‘870 references do not discloses "the dilution factor is corrected after calculating in advance an amount of the normal component derived from the diluent solution and an amount of the normal component derived from at least one of the members which may be contained in the diluent solution".  The Examiner has reconsidered this limitation and the references do not suggest this and the claims and the double patenting of these claims are withdrawn. 
NOTICE OF ALLOWABILITY
The following is an examiner’s statement of reasons for allowance: 
In the previous Office Action the pending claims were either anticipated or suggested by a single reference or a combination of reference which would teach or suggest the claimed invention.  The Applicant has amended the Claim 1 so that the "the dilution factor is corrected after calculating in advance an amount of the normal component derived from the diluent solution and an amount of the normal component derived from at least one of the members which may be contained in the diluent solution".  
OSAWA is considered to be the closest prior art of record that teaches most the method, however, in Step 2 of the OSAWA reference the dilution ratio taught does not teach the origin of the sodium used.  
Claim 1 recites a way of correcting the dilution factor by “by calculating unts of the normal component originated from the diluent solution and from at least one of the members.
Since OSAWA fails to specify the origination of the sodium, OSAWA does not disclose the technical feature of "wherein the dilution factor is corrected after calculating in advance an amount of the normal component derived from the diluent solution and an amount of the normal component derived from at least one of the members which may be contained in the diluent solution”. 
In addition, COLEMAN discloses a step of calculating a correction factor using sodium concentration measured in undiluted plasma sample and the diluted sample and fails to teach the plasma water correction factor is calculated from storing instruments, collection instruments and separation instruments.  In contrast, the claim recites "the dilution factor is corrected after calculating in advance an amount of the normal component derived from the diluent solution and an amount of the normal component derived from at least one of the members which may be contained in the diluent solution".  
The Examiner is unable to provide a new rejection which would teach or suggest the claimed method as claimed. 
Claims 1-9 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T MUI whose telephone number is (571)270-3243.  The examiner can normally be reached on M-Th 6 am-4 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYLE ALEXANDER can be reached on (571) 272-1154.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






CTM